DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 316: the phrase tyre 20 is incorrect.  
Appropriate correction is required.
Claim Objections
Claim 30 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 20, 22, 24, and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-15 of U.S. Patent No. 11,319,666. 
Although the claims at issue are not identical, they are not patentably distinct from each other because each teaches the same two-layer multi-strand cord, with claims aligned as follows:
Claims 16, 20, 22, and 24 aligning with Claims 1 and 14 of the ‘666 patent.
Claim 26 aligning with Claim 11 of the ‘666 patent.
Claim 27 aligning with Claim 12 of the ’666 patent.
Claim 28 aligning with Claim 13 of the ‘666 patent.
Claim 29 aligning with Claim 15 of the ‘666 patent.
Claim 30 being a generic tire structure, and obvious use of the two-layer multi-strand cord.
Claims 16, 20, 22, 24, and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-15 of U.S. Patent No. 11,346,049. 
Although the claims at issue are not identical, they are not patentably distinct from each other because each teaches the same two-layer multi-strand cord, with claims aligned as follows:
Claims 16, 20, 22, and 24 aligning with Claims 1 and 14 of the ‘666 patent.
Claim 26 aligning with Claim 11 of the ‘049 patent.
Claim 27 aligning with Claim 12 of the ‘049 patent.
Claim 28 aligning with Claim 13 of the ‘049 patent.
Claim 29 aligning with Claim 15 of the ‘049 patent.
Claim 30 being a generic tire structure, and obvious use of the two-layer multi-strand cord.
Claims 16, 20, 22, 24, and 26-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 26-30 of copending Application No. 16/956147 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because each teaches the same two-layer multi-strand cord, with claims aligned as follows:
Claims 16, 20, 22, and 24 aligning with Claims 16 and 29 of the ‘147 application.
Claim 26 aligning with Claim 26 of the ‘147 application.
Claim 27 aligning with Claim 27 of the ‘147 application.
Claim 28 aligning with Claim 28 of the ‘147 application.
Claim 29 aligning with Claim 30 of the ‘147 application.
Claim 30 being a generic tire structure, and obvious use of the two-layer multi-strand cord.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16, 20, 22, 24, and 26-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 26-30 of copending Application No. 16/956099 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because each teaches the same two-layer multi-strand cord, with claims aligned as follows:
Claims 16, 20, 22, and 24 aligning with Claims 16 and 29 of the ‘099 application.
Claim 26 aligning with Claim 26 of the ‘099 application.
Claim 27 aligning with Claim 27 of the ‘099 application.
Claim 28 aligning with Claim 28 of the ‘099 application.
Claim 29 aligning with Claim 30 of the ‘099 application.
Claim 30 being a generic tire structure, and obvious use of the two-layer multi-strand cord.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 17-19, 21, 23, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Aoyama (20090205308) Figures teaches elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732